NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MAXINE SHERARD, an individual,                  No. 14-56758

                  Plaintiff-Appellant,           D.C. No. 3:11-cv-02854-L-MDD

   v.
                                                 MEMORANDUM*
 EDWARD KETCHAM, as an individual,
 and in his official capacity; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Maxine Sherard appeals pro se from the district court’s judgment following

a jury verdict for defendants in her 42 U.S.C. § 1983 action alleging constitutional

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plain error a challenge to jury instructions absent a timely objection in the district

court. C.B. v. City of Sonora, 769 F.3d 1005, 1016-19 (9th Cir. 2014) (en banc).

We affirm.

      A review of the trial transcripts – which are available on the district court

docket – indicates that Sherard’s trial counsel failed to object to the jury

instructions regarding qualified immunity. Those instructions were not plainly

erroneous because the instructions correctly stated the applicable legal standard.

See Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (“Qualified immunity shields

an officer from suit when she makes a decision that, even if constitutionally

deficient, reasonably misapprehends the law governing the circumstances she

confronted.”); C.B., 769 F.3d at 1016-19.

      Sherard has not established that the district court committed plain error by

failing to define terms such as landlord, tenant, and eviction. See C.B., 769 F.3d at

1016-19.

      Sherard’s claim that her trial counsel was constitutionally ineffective fails

because “it is well-established that there is generally no constitutional right to

counsel in civil cases.” United States v. Sardone, 94 F.3d 1233, 1236 (9th Cir.

1996).

                                           2                                     14-56758
      We reject Sherard’s contention that her trial counsel failed to submit a

witness list because counsel did in fact submit a witness list.

      AFFIRMED.




                                          3                                      14-56758